JOHNSON, Circuit Judge
(dissenting). I cannot concur in the majority opinion. Congress carefully and definitely fixed the period in which the Act of September 19, 1922, as amended by Act of March 4, 1925, should be “effective.” I think that, not only must an action be brought within the period limited, but that in order to obtain jurisdiction over the defendants in this action in personam process must have been served upon them. This was not served upon any of them within the period in which Congress had declared that the amendment should be effective, and there was no law which authorized service to be then made. The language of the. amendment is unambiguous, and it was clearly the intention of Congress to limit the effective period in which action should be brought and service completed under the amendment to four years after its passage, which expired on September 19, 1926, and that service of process not completed within the period would not confer jurisdiction, although the complaint was filed before its expiration. By the use of the word “effective” Congress made its intention clear that all action under and by virtue of the act was limited to the period which it had fixed.